     Case:20-10415-SDB Doc#:19 Filed:05/20/20 Entered:05/20/20 08:52:33                                 Page:1 of 1


                         UNITED STATES BANKRUPTCY COURT
                                           Southern District of Georgia

In re:                                                                           Case No.: 20−10415−SDB
Dorothy Lee Strowbridge,                                                         Judge: Susan D. Barrett
       Debtor.
                                                                                 Chapter: 13




                                       NOTICE OF TELEPHONIC HEARINGS



       Notice is hereby given that all hearings scheduled for June 8, 2020, at 03:30 PM for the Augusta Division of
the U.S. Bankruptcy Court will be held TELEPHONICALLY.

      To participate in the hearing, use the information below and dial in at least 10 minutes prior to the
scheduled hearing time:

                                                Call: 1−888−363−4749
                                                Access Code: 7030574
                                                Security Code: 4172020


        While participating in the hearing, please comply with the following:

        1. Identify yourself at the beginning of the call and each time you speak for the record.
        2. Place all phones on mute when your case is not being heard. Do not use the "speaker" function.
           Do not place the call on hold.
        3. Users are prohibited from recording or broadcasting the proceedings conducted by the U.S. Bankruptcy
           Court for the Southern District of Georgia.

        If you are unable to utilize this telephonic service, please contact the Clerk's Office prior to your hearing at
        706−823−6000 to make other arrangements.

         Attorneys: Please advise your clients not to appear at the courthouse(s). Parties can assist the Court in
facilitating telephonic hearings by contacting opposing counsel and interested parties well in advance of hearings to
resolve any issues that can be resolved.

                                                                              Lucinda Rauback, CLERK
                                                                              United States Bankruptcy Court
                                                                              Federal Justice Center
                                                                              600 James Brown Blvd
                                                                              P.O. Box 1487
                                                                              Augusta, GA 30903


Dated: May 20, 2020


GASB−105 [4/20] VWW
